DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitations “load level calculator” and “load level controller” are not interpreted under §112(f) because one of ordinary skill in the art would understand the term to have sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function. See MPEP 2181(1)(A).
	
Claim Objections
Claims 16-20 are objected to because of the following informalities:
Claim 16 recites “A vehicle control method comprising;”. The semi-colon should be a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manickaraj et al. (US PGPub 2014/0277878), hereinafter “Manickaraj”.
Regarding claim 1, Manickaraj discloses a vehicle control apparatus comprising:
a load level calculator configured to determine a load level of a road based on global positioning system (GPS) information (¶¶29,34-35,42);
a load level controller configured to: classify the road into a plurality of regions based on the determined load level (¶¶29,32,34-35,42), and differentially control an engine power output for each region of the plurality of regions (¶¶40,41,54); and
a storage configured to stores a map for the engine power output for each region of the plurality of regions (¶¶25,29).

Regarding claim 3, Manickaraj discloses the load level calculator includes a motor control unit (MCU) (¶¶24-25).

Regarding claim 5, Manickaraj discloses the plurality of regions includes: a normal region, a rugged region, and a sudden region based on the determined load level (¶41 – while specific normal, rugged, and sudden regions are not explicitly named, these are only labels for regions, Manickaraj discloses regions that one of ordinary skill in the art would describe as normal, rugged, and sudden).

Regarding claim 6, Manickaraj discloses the load level controller includes a hybrid control unit (HCU) (¶¶24-25).

Regarding claim 14, Manickaraj discloses the load level calculator is configured to determine the load level of the road based on the GPS information in real time, and the load level controller is configured to control the engine power output for each region of the plurality of regions (¶¶29,35).

Regarding claim 15, Manickaraj discloses a vehicle system comprising:
a global positioning system (GPS) receiver configured to receive GPS information (¶30), and
a load level controller configured to:
determine a load level of a road based on the GPS information (¶¶29,34-35,42),
classify the road into a plurality of regions based on the determined load level (¶¶29,32,34-35,42), and
differentially control an engine power output for each region of the plurality of regions (¶¶40,41,54).

Regarding claim 15, Manickaraj discloses a vehicle control method comprising:
determine, by a load level calculator, a load level of a road based on global positioning system (GPS) information (¶¶29,34-35,42);
classifying, by a load level controller, the road into a plurality of regions based on the determined load level (¶¶29,32,34-35,42); and
differentially, by the load level controller, controlling an engine power output for each region of the plurality of regions (¶¶40,41,54).

Regarding claim 18, Manickaraj discloses the plurality of regions includes a normal region, a rugged region, and a sudden region based on the determined load level (¶41 – while specific normal, rugged, and sudden regions are not explicitly named, these are only labels for regions, Manickaraj discloses regions that one of ordinary skill in the art would describe as normal, rugged, and sudden).

Allowable Subject Matter
Claims 2, 4, 7-13, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious the limitations of claims 2, 4, 7-10, 17, and 19-20. The remaining claims are indicated based on their dependence to one of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747